The opinion of the court was delivered by
Burch, J.:
The petition stated a cause of action for recovery of money paid on a claimed sale of patent right made- by the vendor without complying with the state statute relating to such sales. The answer was a general denial. A demurrer to plaintiffs’ evidence was sustained, and they appealed. In this court defendant made no suggestion that his answer or his demurrer to evidence raised any question regarding constitutional validity of the state statute; and defendant made no suggestion that in ruling on the demurrer to evidence the district court passed on validity of the statute. In this court defendant made no contention that the statute is invalid. The contention was that the contract was one of appointment of an agent, and not one of sale of a patent right. In a petition for rehearing defendant contends the statute is invalid. He is not entitled to raise that question in this appeal.
Other questions presented by the petition for rehearing were determined by the original opinion, to which the court adheres.
The petition for rehearing is denied.